Exhibit 10.7
 
FIRST AMENDMENT TO LICENSE AGREEMENT
 
This First Amendment to License Agreement (this “Agreement”), dated as of April
4, 2013 (the “Effective Date”), is entered into by and between Cypher
Entertainment Group LLC, a New York limited liability corporation (“Licensee”),
and Beamz Interactive, Inc., a Delaware corporation (“Beamz”), and amends that
certain License Agreement dated as of August 30, 2012 by and between Licensee
and Beamz (the “License Agreement”).  Licensee and Beamz are each sometimes
referred to herein as a “Party” and collectively as the “Parties.”  All
capitalized terms used, but not otherwise defined herein have the meanings set
forth in the License Agreement.
 
W I T N E S S E T H:
 
WHEREAS, the Parties hereto desire to amend the License Agreement as provided
below;
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
 
I. AGREEMENTS
 
1.1 Amendments to License Agreement.  The License Agreement is hereby amended as
follows:
 
(a) The second sentence of Section 3.2(a) is hereby deleted in its entirety and
replaced with the following:
 
For so long as Licensee delivers to Beamz the Minimum Obligations (as defined
below) within the period of time specified in Article IV below, Beamz agrees
that Beamz shall not (a) except as set forth in the foregoing sentence,
manufacture or have manufactured, the Smart Phone Beamz Player; or (b) license
the Licensed IP for use by any other person or entity to make a Beamz Player
that is powered by a Smart Phone; provided, however, nothing in the foregoing or
in this Agreement shall prevent Beamz from manufacturing, marketing and selling
– to any distributions channels or customers or markets - Beamz Products that
operate with Smart Phones.
 
(b) The following shall be added as new Section 3.3:
 
When completed, Beamz will provide Licensee with the design of its new Beamz
consumer product printed circuit board, firmware and source code and iOS
software application and source code for use in the development of the Smart
Phone Beamz Player permitted in this Licensee Agreement, but for no other
purpose whatsoever; provided, however, (i) except for a soft launch in the Apple
stores, Licensee will not introduce the Smart Phone Beamz Player to the market
in 2013 without Beamz approval, which approval will not be unreasonably
withheld, and (ii) Licensee will create a separate, new user interface that is
substantially different than the Beamz user interface for the iOS application.
 
 
 
1

--------------------------------------------------------------------------------

 
 
(c) The following shall be added as new Section 4.10:
 
Beamz will pay Licensee 5% of the F.O.B. cost (excluding tooling amortization)
of each unit sold, payable per unit, upon the occurrence of a user account
download of a new iOS version of Beamz Player Software for use on a Smart Phone
with a Beamz Player..  This royalty does not apply to (a) multiple downloads
from the same user account for use on a single Beamz Player; (b) any free Beamz
software applications that are not capable of working with a Beamz Player; and
(c) any software application for use on a PC, MAC computer, tablet computer, or
other non-Smart Phone device.
 
II. GENERAL PROVISIONS
 
2.1 Except as specifically provided herein, the Agreement shall remain in full
force and effect.
 
 
 
 
 
 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement to be effective as
of the Effective Date.
 

 
BEAMZ INTERACTIVE, INC.
 
 
By: /s/ Charles R. Mollo               
Charles R. Mollo, Chief Executive Officer



 

 
CYPHER ENTERTAINMENT GROUP LLC
 
 
By: /s/ David Elmekies               
David Elmekies, President



 



 
3

--------------------------------------------------------------------------------

 
